DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broder (US Patent Application Publication 2014/0145461).
	Re claim 1, Broder discloses a commuter safety apparatus comprising a first portion adapted for removable attachment to a bar of a public transportation vehicle by a user; and a second portion operably connected to the first portion, the second portion configured to be held by the user to assist the user in maintaining the user’s balance while standing or riding in the public transportation vehicle. See the annotated figure below and figure 2A.

    PNG
    media_image1.png
    448
    697
    media_image1.png
    Greyscale

	Re claim 2, the first portion and the second portion are integrally formed. See the annotated figure above.
	Re claim 4, the device is a single unitary piece comprising a strap in the form of a loop (the second portion has the form of a loop) constructed and arranged for removable attachment to a bar of a public transportation vehicle.   
	Re claim 6, the second portion comprises at least one strap (as shown in the annotated figure). 
	Re claim 7, the second portion comprises a pivotally mounted handle (the handle is pivotable based on the flexibility of the strap). 
	Re claim 8, the strap is machine washable (see paragraph 0035, nylon is machine washable).
	Re claim 9, at least a portion of the apparatus is made of machine washable fabrics selected from nylon (see paragraph 0035), soft polyester, synthetic fabrics, natural fabrics such as cotton, linen, rayon, leather or suede, and combinations thereof.
	Re claim 10, Broder discloses a strap apparatus for use by at least one person on a vehicle safety rail or other structure, the strap apparatus comprising: an upper strap portion constructed and arranged for removable securement or attachment to the vehicle safety rail or other structure,  and at least one lower strap portion operably connected to the upper strap portion, the at least one lower strap portion constructed and arranged to provide a loop which may be grasped by a person, or in which the person may rest a hand or a wrist, the strap apparatus providing a way for the person to maintain balance and stability while standing or riding in the vehicle or other structure.  See the annotated figure above. 
	Re claim 11, the at least one lower strap portion comprises one lower strap portion, and the strap apparatus comprises a unitary strap stitched or sewn to form the upper strap portion and the lower strap portion thereof (see paragraph 0029).
	Re claim 12, the at least one lower strap portion is removably attached to the upper strap portion (by hook and loop fastening, see paragraphs 0031 and 0031). 
	Re claim 13, the at least one lower strap portion is pivotally mounted to the upper strap portion (by nature of the flexibility of the material).
	Re claim 14, the at least one lower strap portion comprises a handle (see the annotated figure above).
	Re claim 15, the strap is made of materials which are machine washable (see paragraph 0021).
	Broder discloses securing the strap apparatus to a safety rail of the commuter vehicle; using the strap apparatus to provide stability and balance during the ride on the commuter vehicle, and removing the strap apparatus from the safety rail of the commuter vehicle at the end of the ride. See paragraph 0018. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Broder (US Patent Application Publication 2014/0145461).
	Broder discloses all the limitations of the claims, as applied above, except for the unitary first portion and the second portion comprising a piece of 11/2 inch-wide canvas webbing having a length of 27 inches or the method including securing the strap apparatus to a safety rail of the commuter vehicle by forming a cow hitch. 
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention have the unitary first portion and the second portion comprising a piece of 11/2 inch-wide canvas webbing having a length of 27 inches since such a modification involves a mere change in the size of the webbing and it has been held that a mere change in size is generally recognizes as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955). 
	The examiner takes Official Notice that cow hitch knots are old and well known in the art.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a device, such as that disclosed by Broder, by securing the strap apparatus to a safety rail of the commuter vehicle by forming a cow hitch knot, as is old and well known in the art, since this type of knot is frequently used to attach straps to long cylindrical objects such as tree branches, posts, and bars. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle handles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                         August 27, 2022